Citation Nr: 0704802	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  00-16 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1. Entitlement to an increased rating for bronchiectasis, 
status post right middle lobe lobectomy, currently evaluated 
as 60 percent disabling.

2. Entitlement to a total disability based on individual 
unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to February 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision in which the RO 
denied an increased rating for bronchiectasis and a TDIU.  
The veteran filed a notice of disagreement (NOD) in January 
2000 and the RO issued a statement of the case (SOC) in June 
2000.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in August 2000.  
The RO issued supplemental SOCs (SSOCs) in June and August 
2006, reflecting the continued denial of each claim.

In January 2007, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's representative to advance this 
case on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's bronchiectasis has not caused 
incapacitating episodes of infection of at least six weeks 
total duration per year, pulmonary function test (PFT) 
results reflect that the predicted values on all testing 
including of the types specified in the applicable criteria 
is greater than 40 percent predicted, and there is no 
evidence that the veteran had a maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption or right heart 
failure, right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure, or that 
he requires outpatient oxygen therapy.

3.  The most persuasive medical opinion on the question of 
unemployability indicates that, bronchiectasis, the veteran's 
only service-connected disability, does not preclude him from 
obtaining or retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 60 percent for 
bronchiectasis, status post right middle lobe lobectomy, are 
no met.    38 U.S.C.A. §§ 1155, 503, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.96, Diagnostic Codes 
660, 6601, 6604 (2006).

2.  The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.1, 4.2, 4.10, 4.15, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate each claim has been accomplished.

In April 2006, after the rating action on appeal, the RO sent 
the veteran a notice letter informing him that to establish 
entitlement to an increased rating, he had to show that his 
service connected disability had gotten worse, and that to 
establish entitlement to a TDIU, he had to show that his 
service connected disability was sufficient to prevent him 
from performing the mental and/or physical tasks required to 
get or keep substantially gainful employment.  After this 
letter, the veteran and his representative were afforded 
opportunity to respond before the RO readjudicated the claims 
(as reflected in the June and August 2006 SSOCs).  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claims 
for an increased rating and for a TDIU, and has been afforded 
ample opportunity to submit such information and evidence.

The Board also finds that a May 2001  post-rating notice 
letter and the April 2006 notice letter discussed above 
together satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (VCAA 
notification need not be contained in a single communication 
and the law and regulations are silent as to the format to be 
used).  The May 2001 letter informed the veteran of the 
recently enacted VCAA, correctly identified the two issues on 
appeal, generally explained VA's duties to notify and assist 
him with his claims, and asked him to tell the RO "about any 
additional information that he wanted it to try to get for 
him."  The April 2006 letter, in addition to the information 
in it described above, also advised that VA is responsible 
for obtaining relevant records from any Federal agency and to 
make reasonable efforts to obtain relevant records not held 
by a Federal agency.  The April 2006 letter also stated, on 
page 2: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."
  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all four content of notice requirements have been met 
in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents substantially meeting the VCAA's notice 
requirements were provided to the veteran after the rating 
action on appeal.  In this appeal, such makes sense, inasmuch 
as the VCAA was not enacted until November 2000, almost one 
year after the December 1999 rating decision.  However, the 
Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (citing Mayfield, 444 
F.3d at 1333-1334; Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 492 (2006); Pelegrini, 18 Vet. App. at 122-124).

As indicated above, VA gave the veteran notice of what was 
required to substantiate his claim, and afforded him 
opportunities to submit information and/or evidence pertinent 
to his claims via the May 2001 and April 2006 letter, prior 
to the readjudication of the claims by the RO in June and 
August 2006 (as reflected in the SSOCs).  Neither in response 
to the documents cited above, nor at any other point during 
the pendency of this appeal, has the veteran informed the RO 
of the existence of any evidence that needs to be obtained 
prior to this decision.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
this was accomplished in the SOC and SSOCs, and that this 
suffices for Dingess/Hartman.  The Court also held that the 
VA must provide information regarding the effective date that 
may be assigned; such notice was provided, along with 
additional information regarding disability ratings, in a 
September 2006 letter and an attachment to the June 2006 
SSOC.  The Board notes that any error in the timing or form 
of this notice is harmless.  Id.     As indicated below, 
because the Board's decision herein denies the claims for an 
increased rating and a TDIU, no disability rating or 
effective date is being, or is to be, assigned; hence, there 
is no possibility of prejudice under Dingess/Hartman.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either claim on 
appeal.  The RO has made reasonable efforts to assist the 
veteran in obtaining all evidence necessary to substantiate 
his claims, to include obtaining the veteran's records from 
those VA and private medical providers that the veteran 
identified as having relevant records.  .  The veteran was 
afforded VA respiratory/pulmonary examinations for 
bronchiectasis and related disorders in August 1999, January 
2001, October 2002, December 2002, and May 2006; reports of 
those examinations are of record.  The August 1999 VA 
examiner also addressed the question whether the veteran's 
bronchiectasis rendered him unemployable, and the physician 
who conducted the May 2006 examination gave his opinion as to 
the effect of the veteran's bronchiectasis and related 
disorders on his employability in August 2006.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence in addition to that identified 
above, that needs to be obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with either  claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each  claim on appeal without 
directing or accomplishing any additional notification and/or 
development action.

II. Increased Rating for Bronchiectasis

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was granted service connection for bronchiectasis 
in April 1947.  He subsequently underwent a right middle lobe 
lobectomy and has also been diagnosed with chronic 
obstructive pulmonary disease (COPD), recurrent bronchitis, 
and pulmonary fibrosis.

Bronchiectasis is evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6601 (2006).  The current, 60 percent 
rating is assigned for incapacitating episodes of infection 
of four to six weeks total duration per year, or near 
constant findings of cough with purulent sputum associated 
with anorexia, weight loss, and frank hemoptysis and 
requiring antibiotic usage almost continuously.  The maximum,  
100 percent rating is assigned for incapacitating episodes of 
infection of at least six weeks total duration per year.  Id.  
An incapacitating episode is one that requires bed rest and 
treatment by a physician.  Id.

There is no evidence of incapacitating episodes of infection 
of at least six weeks total duration in the reports of August 
1999 VA, January 2001, October 2002, December 2002, or May 
2006 VA examinations, or in the VA outpatient treatment 
(VAOPT) or private treatment records.  Consequently, there is 
no basis for a higher, 100 percent rating under DC 6601.

DC 6601 provides that bronchiectasis may also be rated 
according to pulmonary impairment as for chronic bronchitis 
under DD 6600.  Under DC 6600, the current, 60 percent rating 
is warranted when FEV-1 is 40 to 55 percent of predicted, 
FEV-1/FVC is 40 to 55 percent of predicted, DLCO (SB) is 40 
to 55 percent of predicted, or maximum oxygen consumption is 
15 to 20 ml/kg/min (with cardiorespiratory limit).  The 
maximum, 100 percent rating requires an FEV-1 less than 40 
percent of predicted; FEV-1/FVC less than 40 percent, DLCO 
(SB) less than 40 percent predicted, maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or when cor pulmonale 
(right heart failure), right ventricular hypertrophy, 
pulmonary hypertension (shown by echocardiogram or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
the need for outpatient oxygen therapy, has been shown.

The pulmonary function test (PFT) results to be used are 
those after bronchodilatation.  67 Fed. Reg. 46720, 46723 
(Sept. 5, 1996).

February 1999 PFT results revealed  FVC of 81.2 percent 
predicted, FEV1 of 75.3 percent predicted, FEV1/FVC of 70 
percent predicted, and DLCO-SB of 71 percent predicted.  On 
January 2001 VA examination, the PFT results were summarized 
as FEV of 67.7 percent; FEV1 of 67.5 percent; and FEV1/FVC of 
75 percent.  The January 2001 PFT results indicated that 
these figures were the predicted values, and also indicated 
that DLCO-SB was 70.8 percent predicted.  On October 2002 VA 
examination, PFT results were FVC of 69.8 percent predicted, 
FEV1 of 67 percent predicted, and FEV1/FVC of 72 percent 
predicted.  On May 2006 VA examination, FEV1 was 68 percent 
predicted and FEV1/FVC was 90 percent predicted.  These PFT 
results reflect that none of percentages predicted in any of 
the relevant categories were less than 40 percent, which is 
required for the 100 percent rating under DC 6600.

In addition, none of the VA examination reports or private 
treatment records reflects that the veteran had a maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
or right heart failure, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute respiratory 
failure, or that he requires outpatient oxygen therapy.  

In a May 1998 letter, Dr. J.D. noted that the veteran had 
been under his care for many years, that he had probable 
bronchiectasis and obstructive airways disease, in essence, 
COPD with recurrent bronchitis, and that there was pulmonary 
function deterioration over the previous 10 years

On August 1999 VA examination, the veteran was somewhat short 
of breath after talking for a few minutes, the heart had 
muffled sounds with no murmur or gallop, regular rhythm.  
Lung examination revealed poor breath sounds bilaterally, 
with no rales, rhonci, or wheezing. 

In January 2001, Dr. E.W. noted the veteran's complicated 
medical history significant for chronic heart failure and 
ischemic cardiomyopathy.  He also noted moderate left 
ventricular dysfunction, chronic hypertension, chronic renal 
insufficiency, and COPD, and that the veteran therefore 
suffered from chronic shortness of breath, decreased exercise 
tolerance, and lethargy.  The physician stated that the 
veteran's pulmonary and cardiac diseases were both 
progressive problems and could exacerbate each other

The December 2002 VA examination report noted the veteran's 
coronary artery disease with prior coronary artery bypass 
graft, and that an angiogram showed normal left ventricular 
function.  The veteran reported dyspnea on exertion with 
cough productive of significant amounts of sputum and 
occasional hemoptysis.  The veteran had complained of similar 
symptoms during the October 2002 VA examination and indicated 
that he was using inhalers.  His pulse was 80 per minute, 
breath sounds were decreased, and crepitus was noted in the 
right lateral and posterior and left lower lobe areas.  In 
addition to parabronchial thickening in the left lower lobe 
possibly representing bronchiectasis, there were no acute 
infiltrates.

An April 2005 private examination  report indicated that the 
veteran was suffering from a cough, shortness of breath, and 
congestion, chest X-ray showed pneumonia, the lungs had 
rhonci in all fields, heart had regular rhythm without 
gallops, and the impression was pneumonia, abnormal chest X-
ray, and exacerbation of COPD with some bronchospasm.  

On  May 2006 VA examination, his respiratory rate was 12 per 
minute unlabored, with no accessory muscles moves, pulse was 
72 and regular, and pulse oximetry was 98 percent room air at 
rest.  Cardiac exam showed normal S1, S2, regular rate and 
rhythm, no murmurs, rubs, or gallops, and PMI in the fifth 
intercostal space of the left midclavicular line.  The lungs 
had rales at the left base, otherwise clear, minimal 
expiratory wheeze at the left base, and no dullness to 
percussion.  The veteran reported that he had been prescribed 
oxygen as needed in the past, that he stopped using it 
because he was worried about the cost, that he had been 
noncompliant with oxygen prescriptions, and that the oxygen 
had been helping him.  

In an April 2006 letter, Dr. J.D. wrote that the veteran had 
episodes of hemoptysis, recurrent symptoms of bronchiectasis, 
was using a metered dose inhaler but not using his compressor 
nebulizer due to blood in the lungs.  On examination, moist 
and fine rales were heard in the posterior and lateral 
basilar segment of the left lower lobe and there was no 
cardiomegaly or evidence of congestive heart failure.

   

.  .  In a June 2006 letter, Dr. S.M. stated that the veteran 
had been his patient for 13 years, had previously been 
hospitalized with pneumonia, had complaints of shortness of 
breath, fatigue, coughing spasms, sputum, dizziness, and lack 
of energy requiring rest, with occasional bleeding.  
Thus, the private and VA treatment records and VA examination 
reports do not include evidence of right heart failure, right 
ventricular hypertrophy, pulmonary hypertension, episodes of 
acute respiratory failure, or a maximum exercise capacity 
less than 15/ml/kg/min oxygen consumption with cardiac or 
respiratory limitation.  In addition, although the veteran 
indicate that he had been prescribed oxygen as needed in the 
past, he had stopped using it and there is no indication in 
any of the above treatment records or elsewhere that the 
veteran required outpatient oxygen therapy.  The Board also 
notes that some of the veteran's heart symptomatology was 
attributed to his coronary artery disease rather than his 
pulmonary disorders.

Thus, the medical evidence reflects that the veteran has not 
demonstrated any of the symptomatology warranting the next 
higher, 100 percent rating under DCs 6600 or 6601.  In 
addition, although the has been diagnosed with COPD and could 
therefore also be evaluated under DC 6604 specifically 
applicable to COPD, the criteria of DC 6604 are identical to 
DC 6600 and so the veteran is similarly not entitled to a 
higher rating  under DC 6604.

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
bronchiectasis has resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1) (discussed in the December 1999 
rating decision, the June 2000 SOC, and the June and August 
2006 SSOCs).  Such a rating is warranted where the disability 
under consideration is shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  

The fact that the veteran has a 60 percent rating is 
indicative of significant impairment.  However, as indicated 
below, the Board has found that the veteran is not 
unemployable due to his service-connected bronchiectasis, and 
there is no objective showing that his disability has 
impacted his employability to an extent greater than what is 
already contemplated in the assigned 60 percent rating.  In 
addition, although the veteran has been hospitalized on 
several occasions, this has sometimes been due to his 
respiratory disorders, sometimes due to his heart disorder, 
and sometimes due to a combination of both.  There is 
therefore no basis for concluding that the veteran's 
bronchiectasis, alone, results  frequent hospitalization.  
There also is no showing that the disability otherwise 
renders the application of the regular schedular standards 
impractical.  Hence, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
(2006) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that a rating 
in excess of 60 percent for bronchiectasis is not warranted 
under any potentially applicable provision of the rating 
schedule or based on extra-schedular considerations, and the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. TDIU

Under applicable criteria, a TDIU may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2006).  

Here, the veteran's only service-connected disability is 
bronchiectasis, which is rated as 60 percent disabling; 
hence, the percentage requirements of 38 C.F.R. § 4.16(a) are 
met.  The only remaining question is whether his 
bronchiactasis prevents him from obtaining or retaining 
substantially gainful employment.  

The central inquiry is whether the veteran's service 
connected disability or disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Unemployability associated with 
advancing age or intercurrent disability may not be used as a 
basis for a total disability rating. 38 C.F.R. § 4.19 (2006); 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment. The ultimate question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose, 4 Vet. App. at 363.

As noted, the veteran retired in 1982.  In June 2006 
correspondence and elsewhere, the veteran has asserted that 
he wanted to work after 1983 but could not do so due to the 
symptoms of his respiratory disorders.  The record includes 
multiple medical opinions on the question of the veteran's 
employability.  

In a handwritten notation on a New Jersey State disability 
insurance report, Dr. G.A indicated that the veteran was 
permanently disabled and that he allowed the veteran to 
return to work for one day in 1983 to qualify for pension 
benefits.  In addition, the physician who prepared the August 
1999 VA examination report, after noting that the claims file 
was not available for review, conducting the examination, and 
rendering his diagnoses, stated that the veteran was not 
employable and wrote: "In my opinion, patient's pulmonary 
problem is only partly contributory (estimate around 40 
percent).  Major role attributable to his cardiac problems

In September 2002, Dr. J.D. wrote that he was treating the 
veteran for bronchiectasis, COPD, and pulmonary fibrosis, 
that he had been disabled for many years, that this condition 
was permanent and totally disabling, and that the veteran was 
unable to work.  

The physician who performed the May 2006 VA examination 
prepared an August 2006 addendum after reviewing the claims 
file, to include his examination report.  He opined that 
"the veteran is not employable for physical types of labor 
with regard to COPD with bronchiectasis.  He should be able 
to do sedentary types of employment.  The veteran has 
residual symptoms from his COPD with bronchiectasis that 
disable him and would prevent him from doing a physical type 
of job." 

The Board finds that for the following reasons, the August 
2006 opinion is entitled to greater weight than the other 
opinions expressed, and, along with the other evidence of 
record, warrants a denial of the claim for a TDIU.  The 
August 2006 opinion was the only one preceded by review of 
the claims file.  While such review is not necessarily 
required in every case (see VAOPGCPREC 20-95 (July 14, 
1995)), such a review was important here in determining the 
overall impairment caused by the veteran's service-connected 
bronchiectasis.  In addition, Dr. G.A.'s notation was simply 
a conclusory statement that the veteran was permanently 
disabled, without supporting rationale.  See Miller v. West, 
11 Vet. App. 345, 348 (1998) (a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record).  Moreover, Dr. 
J.D did not even discuss the impact of the veteran's 
nonservice-connected coronary artery disease, which had 
manifested by the time he wrote his September 2002 letter.  
As such an intercurrent disorder cannot serve as a basis for 
a TDIU and should be considered-as it was by the physician 
who performed the August 1999 VA examination-in  assessing 
whether the veteran is unemployable under the applicable 
authority.  See 38 C.F.R. § 4.19 (2006).  

Hence, the Board finds that the most persuasive medical 
opinion to specifically address the question of the veteran's 
employability-that of the August 2006 VA examiner-militates 
against the claim for a TDIU.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

As regards the veteran's own statements that he is totally 
disabled due to his respiratory disorders, the Board 
emphasizes that, as a layperson without appropriate medical 
training and expertise, he is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  For these reasons, the veteran's own 
assertions as to the effect of his disability on his 
employability have no probative value. 

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim for a TDIU, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006); Gilbert,  1 Vet. App. at 53-56.


ORDER

A rating in excess of 60 percent for bronchiectasis is 
denied.

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


